DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the abstract and specification of the disclosure in the preliminary amendment filed 3/4/2021 are acknowledged and accepted.
     The amendments to Claims 1-6 in the preliminary amendment filed 3/4/2021 are acknowledged and accepted.
     The substitute specification filed 3/4/2021 has been entered because it conforms to 37 CFR 1.125(b) and (c).

Priority
     Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 3/5/2020. It is noted, however, that applicant has not filed a certified copy of the 102020202804.4 application as required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 3/4/2021.  These drawings are acceptable.

Specification
     Applicant is reminded of the proper language and format for an abstract of the disclosure.
     The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
     The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
     The abstract of the disclosure is objected to because of the following informalities:
Abstract, line 1- ‘The invention relates to an’ should read ‘An’.  
Correction is required.  See MPEP § 608.01(b).
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
     The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
     Claims 1-6 are objected to because of the following informalities:  
Claim 1 recites the limitation "the image data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 1 recites the limitation "the image data" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the effect" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the point spread function" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is dependent on Claim 5, and hence inherits the deficiencies of Claim 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
     The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


     Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     Regarding Claim 1, the phrase "in particular" (line 5) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
     Additionally, with respect to Claim 1, lines 5-6, the phrase in parentheses renders the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
     Claims 2-4 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
     Regarding Claim 5, the phrase "in particular" (lines 5-6) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
     Additionally, with respect to Claim 5, line 6, the phrase in parentheses renders the claim indefinite because it is unclear whether the limitations within the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).
     Claim 6 is dependent on Claim 5, and hence inherits the deficiencies of Claim 5.

Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim(s) 1-2, 5, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN 109254072 A).
     Zhao et al. discloses an image capturing apparatus (See for example Abstract; Figures 1-5) comprising a detection beam path (See for example detection beam path passing through elements 8, 7, 6, 5, 11, 14, 15 in Figure 1) for guiding detection radiation from a sample (See for example 8 in Figure 1) to a detector (See for example 15 in Figure 1) having a plurality of detector elements (See for example 16, 17 in Figure 1, wherein the number of detection elements is 2), wherein the detector has no more than ten detector elements; and further comprising an evaluation unit (See for example 33 in Figure 1) configured to carry out an evaluation in accordance with an Airyscan method on image data captured by means of the detector and which generates a high-resolution image (See for example 33 in Figure 1; Paragraphs 0012-0039, 0047-0056).  Zhao et al. further discloses the detector (See for example 15, 16, 17 in Figure 1) is arranged in a detector plane that is conjugate to a focal plane (See for example focal planes located within elements 14 and 1 in Figure 1).  Zhao et al. additionally discloses an image capturing method (See for example Abstract; Figures 1-5), comprising capturing detection radiation coming from a sample (See for example 8 in Figure 1) in a detection beam path (See for example detection beam path passing through elements 8, 7, 6, 5, 11, 14, 15 in Figure 1) by means of a detector (See for example 15 in Figure 1) which has a plurality of detector elements (See for example 16, 17 in Figure 1, wherein the number of detection elements is 2), comprising using a detector which has at most ten detector elements and which captures image data and there is confocal parallel sampling of the point spread function; and evaluating the image data captured by means of the detector by means of an evaluation unit (See for example 33 in Figure 1) and a high-resolution image is generated (See for example 33 in Figure 1; Paragraphs 0012-0039, 0047-0056).

Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 102020201808 A1 to Holub et al.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
11/7/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872